DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a TRU comprising components" in claims 1, 4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The "TRU comprising components" are described as various components such as compressor, evaporator, fan, etc. belonging to a transport refrigeration uni 30 (see paragraph 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler (US 2003/0201097 A1) and in view of Muralidhar (US 2015/0183292 A1).
In regards to claim 1, Zeigler teaches a transport refrigeration unit (TRU) system (at least air conditioning system used in a vehicle, see abstract and figs. 1-4), comprising: a TRU comprising components (at least compressor 14, heat exchangers 22, 26, see fig. 1 and paragraphs 9, 11; and fan, paragraph 35) which are configured to control an environment in a compartment interior (temperature control of an interior compartment, see paragraph 11) and the system (with the use of an ESD controller 30) is configured to control the components in accordance with initial control settings and to monitor energy usage by the components being controlled in accordance with the initial control settings (controller 30 operates compressor at maximum speed and capacity, see paragraph 37; Also fan 56 operated by controller 30, see paragraph 35; and the controller monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40, respectively); and an energy storage device (ESD) (controller 30 and battery 34, see fig. 1) comprising an ESD controller (power management controller 30, see paragraph 30), the ESD controller being receptive of data reflective of the monitored energy usage by the components (30 monitors various system parameters, see paragraph 30, wherein the parameters include compressor speed and refrigerant pressure and temperatures, see paragraph 41, and the parameters reflect the power consumption, see paragraph 34) and configured to determine whether the energy usage is above a threshold, in an event the energy usage is above the threshold (determining that the monitored power consumption exceeds appropriate level, see paragraph 40), the ESD controller being further configured to: identify operational changes for one or more of the components to reduce the energy usage (reduction in compressor speed to reduce power consumption, see paragraphs 40, 32 and 37; Also terminating power to the compressor to reduce power consumption, see paragraph 34), and override the initial control settings of the one or more of the components with new control settings (controller 30 overrides the compressor operation control and modulates the compressor by reducing the compressor speed and capacity based on the power consumption exceeding a level, see paragraph 40).
However, Zeigler does not explicitly teach an additional controller communicating with another controller.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional controller as taught by Muralidhar to the transport refrigerant unit of Zeigler in order to separate the controls and programming of the refrigeration components from the engine control and power source management in order to allow each system the liberty to operate independently based on available power.
In regards to claims 2 and 5, Zeigler teaches that the system is further configured to monitor energy usage by the components being controlled in accordance with the new control settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40).
In regards to claim 4, Zeigler teaches a transport refrigeration unit (TRU) system (at least air conditioning system used in a vehicle, see abstract and figs. 1-4), comprising: a TRU comprising components (at least compressor 14, heat exchangers 22, 26, see fig. 1 and paragraphs 9, 11; and fan, paragraph 35) which are configured to control environments in multiple compartment interiors (temperature control of an interior driver compartment and passenger/sleeping compartment, see paragraphs 29, 11, 34 and 32, see fig. 1) and the system (with the use of an ESD controller 30) is configured to control the components in accordance with initial control settings and to monitor energy usage by the components being controlled in accordance with the initial control settings (controller 30 operates compressor at maximum speed and capacity, see paragraph 37; Also fan 56 operated by controller 30, see paragraph 35; and the controller monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40, respectively); and an energy storage device (ESD) (controller 30 and battery 34, see fig. 1) comprising an ESD controller (power management controller 30, see paragraph 30), the ESD controller being receptive of data reflective of the monitored 
However, Zeigler does not explicitly teach an additional controller communicating with another controller.
Muralidhar teaches a TRS controller (205) configured to control a compressor (see paragraph 16) and an ECU controller (210), and wherein data is transmitted and received between the two controller via communication bus (230, see fig. 2 and paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional controller as taught by Muralidhar to the transport refrigerant unit of Zeigler in order to separate the controls and programming of the refrigeration components from the engine control and power source management in order to allow each system the liberty to operate independently based on available power.
In regards to claim 7, Zeigler teaches a method of operating a transport refrigeration unit (TRU) system (at least air conditioning system used in a vehicle, see abstract and figs. 1-4), comprising: TRU components (at least compressor 14, heat exchangers 22, 26, see fig. 1 and paragraphs 9, 11; and fan, paragraph 35) which are configured to control one environment in one compartment interior (temperature 
However, Zeigler does not explicitly teach an additional controller communicating with another controller.
Muralidhar teaches a TRS controller (205) configured to control a compressor (see paragraph 16) and an ECU controller (210), and wherein data is transmitted and received between the two controller via communication bus (230, see fig. 2 and paragraph 37).

In regards to claim 8, Zeigler teaches that the method is further configured to monitor energy usage by the components being controlled in accordance with the new control settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40).

Claims 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Muralidhar as applied to claims 2 and 8 above respectively and further in view of Hanson (US 5,303,560 A).
In regards to claims 3, 6, and 9, Zeigler as modified teaches the limitations of claims 3 and 9 and further discloses that ESD controller (30) is configured to determine whether the energy usage is below a minimum threshold (voltage below a predetermine value, see paragraphs 12 and 46), and issue an signal to disable component in an event the energy usage is below the minimum threshold (disable compressor when voltage drops below a predetermined value, see paragraphs 12 and 46).
However, Zeigler does not explicitly teach issuing an alarm.
Hanson teaches issuing an alarm in response to current being below the acceptable value (see abstract; based on current comparison at steps 256, 258, alarm at 264 is issued, fig. 3 and col. 10, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the ESD controller of Zeigler as modified to issue an alarm as taught by Hanson based on the energy usage falling below the minimum threshold in the system/method 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                         
/NELSON J NIEVES/Primary Examiner, Art Unit 3763